Citation Nr: 0533651	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  96-44 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for traumatic 
arthritis of the left ankle, currently evaluated as 20 
percent disabling.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

3.  Entitlement to a compensable evaluation for tinea pedis.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
April 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1996 and August 2000 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York. 

In December 1997, the Board denied, inter alia, claims of 
entitlement to increased ratings for bilateral hearing loss, 
and left ankle traumatic arthritis; as well as a claim of 
entitlement to a total disability evaluation based on 
individual unemployability.  In October 1998, the United 
States Court of Appeals for Veterans Claims granted a joint 
motion for remand, and vacated the Board's decision which 
denied entitlement to a total disability evaluation based on 
individual unemployability.

In February 1999 and February 2001, the Board remanded the 
claim of entitlement to a total disability evaluation based 
on individual unemployability.  In August 2003, the Board 
remanded all of the issues noted on the title page of this 
decision.  

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below, VA will notify you of the further 
action that is required on your part.


FINDINGS OF FACT

1.  Traumatic arthritis of the left ankle is not manifested 
by ankylosis.

2.  Tinea pedis is not objectively manifested by exfoliation, 
exudation, or itching; or by involvement of at least 5 
percent, but less than 20 percent, of the entire body, or by 
at least at least 5 percent, but less than 20 percent, of the 
exposed areas affected; or by a need for systemic therapy for 
6 weeks or more in the past 12 month period.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for traumatic arthritis of the left ankle have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010-5271 (2005).

2.  A compensable rating for tinea pedis is not warranted.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002); 38 C.F.R. §§ 3.159, 4.7, 4.118, 
Diagnostic Code 7806 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.  

VCAA notice should be provided to the claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  See Pelegrini v. Principi, 18 Vet.App. 
112 (2004); see also Mayfield v. Nicholson, 19 Vet.App. 103 
(2005).

Pursuant to 38 U.S.C.A. § 5103, upon receipt of a 
substantially complete application, the RO must provide the 
veteran with the aforementioned notices.  In this instance, 
even though the veteran was not provided the aforementioned 
notice prior to the decisions in June 1996 and August 2000 
concerning the claims at issue, it is determined that he is 
not prejudiced by such failure.  

Written notice provided in the May 2005 supplemental 
statement of the case fulfills the requirements set forth 
under 38 U.S.C.A. § 5103(a), to include any duty to inform 
the parties to submit all pertinent evidence in their 
possession.  The veteran has been afforded an ample 
opportunity to submit evidence and argument in support of his 
claim, and hence, the essential fairness of this adjudication 
has not been compromised.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  Finally, the Board finds that VA has 
secured all available pertinent evidence and conducted all 
appropriate development.  Hence, VA has fulfilled its duties 
under the VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the parties, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affects the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

II.  Increased evaluations

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155.  Although the regulations require that, 
in evaluating a given disability, that disability be viewed 
in relation to its whole recorded history, 38 C.F.R. §§ 4.1, 
4.2 (2005), where entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

A.  Traumatic arthritis left ankle

Background

Service medical records show that the veteran fractured his 
left ankle in 1971.

Service connection was established for post-traumatic 
degenerative arthritis of the left ankle, with a 20 percent 
rating in a November 1978 rating decision.  The 20 percent 
rating for the veteran's left ankle has remained in effect to 
the present.

VA treatment records dated January 1995 to June 1999 are 
negative for complaints, treatment, or findings relative to 
the veteran's left ankle disability.  

At his June 2000 VA orthopedic examination, the veteran 
reported that he had not seen a doctor for his left ankle 
problem for many years and indicated that he had no active 
treatment in the last ten years.  The veteran stated that he 
wore normal shoes for ambulation.  The veteran reported that 
he had a decreased range of motion, and that he felt pain in 
cold and in the winter.  The x-ray was compared to the prior 
October 1995 x-rays showed slight progress.  The examination 
showed normal muscle strength in the lower extremities.  
Dorsiflexion was to 0 degrees, plantar flexion was to 25 
degrees, inversion was to 20 degrees, and eversion was to 10 
degrees.  

VA clinical records dated in November 2003 show that the 
veteran was asked to be seen because of complaints of 
increasing pain, redness, swelling, and a heat sensation in 
the ankle joint.  It was noted that the veteran had multiple 
joint arthritis and was overweight.  He was on several 
medications to include Vicodin for pain.  The veteran 
reported that his pain was at a level 10 in his ankles.  The 
examiner noted that just simple palpation of the malleoli 
elicited significant pain; though, they were not red or 
swollen.  Flexion/extension revealed no tenderness, but any 
lateral motion aggravated his pain.  The assessment indicated 
that the veteran might have had a gout attack and it might be 
resolving in his ankles and possibly even the knees, versus 
just an exacerbation of his chronic polyarthritis.  

VA treatment records dated in December 2003 showed no edema 
in the ankles.  There was no Achilles tendon tenderness on 
palpation.  Left foot range of motion was full.  Dorsalis 
pedis and posterior tibials were 2+.  Right foot and heel 
showed no tenderness with dorsalis pedis and posterior tibial 
pulses again were 2+.

At his February 2005 VA examination, the veteran complained 
of pain in his left ankle and when he attempted to walk his 
ankle tended to give way.  He indicated that he lost a great 
deal of motion.  The examiner noted that x-rays of the left 
ankle in 2000 showed a deformity of the distal fibula with 
calcification of the distal tibiofibular interosseous 
ligament and degenerative joint disease.  

The veteran reported that he injured his left ankle in 1971 
and did not undergo surgery.  He reported very little 
treatment inservice and no treatment since his discharge from 
service.  He indicated that he could not do any lifting, 
pushing, or pulling.  His standing was very limited to a few 
minutes and he indicated he was not able to do any kneeling, 
squatting, or stooping due to the ankle pain.  He reported 
difficulty sleeping due to his ankle pain, and was not able 
to manage stairs.  The veteran stated that he had daily 
flare-ups of his ankle pain which persisted for several 
hours.  The veteran denied totally incapacitating episodes of 
ankle pain over the past years.  

The examination showed slight swelling of the ankle.  There 
was a slight valgus deformity of the ankle.  He had 
tenderness on palpation in the anterolateral and 
posterolateral aspects of the ankle.  There was no pain on 
palpation about the subtalar area.  There was no pain on 
palpation of the Achilles tendon.  The left ankle in a 
resting position was at 25 degrees of plantar flexion.  He 
was able to dorsiflex from this resting position 5 degrees 
and plantar flex 5 degrees for a total range of 10 degrees of 
plantar and dorsiflexion from a resting position.  His 
inversion was to 0 degrees, and eversion was to 10 degrees.  
The veteran was not able to tandem, toe, or heel walk.  The 
veteran's ankle joint range of motion strength was diminished 
due to a complaint of pain at attempt at repetitive motion 
testing, the extent and degree of which was not possible to 
determine due to the extreme subjectivity of the exercise.  
The examiner diagnosed advanced degenerative joint disease of 
the left ankle with marked loss of ankle joint motion.

Criteria

The veteran's traumatic arthritis of the left ankle has been 
rated as 20 percent disabling under Diagnostic Code 5271.  
Under the criteria found at 38 C.F.R. § 4.71a, Diagnostic 
Code 5271, a 20 percent evaluation is warranted for a marked 
limitation of motion.

Normal range of motion of the ankle in plantar flexion is 
from 0 to 45 degrees, and in dorsal flexion is from 0 to 20 
degrees.  See 38 C.F.R. § 4.71, Plate II.

Ankylosis of the ankle joint is rated as 20 percent disabling 
when fixed in plantar flexion of less than 30 degrees.  
Ankylosis is 30 percent disabling when fixed in plantar 
flexion between 30 and 40 degrees, or in dorsiflexion between 
0 and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270 
(2005).

Analysis

It is noted that the only diagnostic code which provides a 
rating in excess of the 20 percent rating currently assigned 
for the veteran's service-connected left ankle disability are 
the potential higher evaluations assigned for ankylosis under 
Diagnostic Code 5270.  Naturally, ankylosis (bony fixation) 
is not clinically shown in the veteran's left ankle joint, 
and a rating under that diagnostic code is precluded.

The February 2005 VA examination showed slight swelling of 
the left ankle and a slight valgus deformity of the ankle.  
He had tenderness on palpation in the anterolateral and 
posterolateral aspects of the ankle.  There was no pain on 
palpation about the subtalar area or Achilles tendon.  He was 
able to dorsiflex from this resting position 5 degrees and 
plantar flex 5 degrees for a total range of 10 degrees of 
plantar and dorsiflexion from a resting position.  Inversion 
was to 0 degrees, and eversion was to 10 degrees.  The 
veteran was not able to tandem, toe, or heel walk.  The 
veteran's ankle joint range of motion strength was diminished 
due to a complaint of pain at attempt at repetitive motion 
testing, the extent and degree of which was not possible to 
determine due to the extreme subjectivity of the exercise.  
The examiner diagnosed advanced degenerative joint disease of 
the left ankle with marked loss of ankle joint motion.

It is noted that 38 C.F.R. §§ 4.40 and 4.45 require 
consideration of pain, swelling, weakness and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic codes.  
The United States Court of Appeals for Veterans Claims 
(Court) interpreted these regulations in DeLuca, and held 
that all complaints of pain, fatigability, etc., shall be 
considered when put forth by the veteran.  Notably, when a 
veteran is assigned the maximum disability evaluation under a 
limitation of motion diagnostic code, an increase based upon 
complaints of pain is not appropriate.  Johnston v. Brown, 10 
Vet. App. 80 (1997).  Since the veteran is already in receipt 
of the maximum rating for limitation of the left ankle under 
Diagnostic Code 5271 (the maximum rating is a 20 percent 
rating) the veteran's claim for disability ratings in excess 
of 20 percent must be denied.

The preponderance of the evidence is against the veteran's 
claim for a rating in excess of 20 percent for his left ankle 
disability.  As such, the benefit-of-the-doubt doctrine is 
not for application, and the claim must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

B.  Tinea pedis

Background

Service connection was established for tinea pedis in a 
January 1987 rating decision assigning a noncompensable 
evaluation which remains in effect.

VA treatment records dated January 1995 to June 1999 indicate 
in January 1995 some brownish discoloration in the lower legs 
and feet.  

At his June 2000 VA examination, the veteran reported that in 
1970 he went swimming while he was in the Philippines and 
several days later developed large painful blisters on both 
of his feet.  He was treated with foot soaks and Betadine 
solution as an outpatient each day for one week.  After one 
week he was given ointment.  The veteran indicated that he 
has never had a reoccurrence and denied any problem with his 
feet.  The examiner noted that the feet were clean and dry 
with no rashes or lesions.  The diagnosis was status post 
tinea pedis.  

At his February 2005 VA examination, the examiner noted that 
after looking through the records there did not appear to be 
any recent treatment for tinea pedis, nor did the examiner 
see any medications prescribed for this condition.  The 
examination of the feet showed no evidence of tinea pedis.  
The examiner noted tinea pedis, resolved, no current 
residual.

Criteria

During the pendency of the veteran's appeal the diagnostic 
criteria for evaluating skin disorders were revised.  See 67 
Fed. Reg. 49,590 (2002).  The regulation became effective 
August 30, 2002 and is codified as amended at 38 C.F.R. § 
4.118, Diagnostic Code 7806.

In determining whether a particular new statute or new 
regulation may be applied to a pending case, it must first be 
determined whether the statute or regulation itself addresses 
that issue.  If the statute or regulation is silent, it must 
be determined whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  Generally, if applying the new 
provision would produce such retroactive effects, the new 
provision should not apply.  If applying the new provision 
would not produce retroactive effects, the new provision must 
be applied.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

There is no simple test for determining whether applying a 
new statute or regulation to a particular claim would produce 
retroactive effects.  Generally, a statute or regulation 
would have a disfavored retroactive effect if it attaches new 
legal consequences to events completed before its enactment 
or extinguishes rights that previously accrued.  Most 
statutes and regulations liberalizing the criteria for 
entitlement to a benefit may be applied to pending claims 
because they would affect only prospective relief.  Statutes 
or regulations restricting the right to a benefit may have 
disfavored retroactive effects to the extent their 
application to a pending claim would extinguish the 
claimant's right to benefits for periods before the statute 
or regulation took effect.

The rating code in effect for rating skin rashes is contained 
in the rating code for dermatitis and eczema.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7806.  Prior to August 30, 2002, the 
service-connected skin disorder was evaluated by analogy to 
eczema, and a 10 percent evaluation was provided where there 
was exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  A zero percent rating was 
provided where there was slight, if any, exfoliation, 
exudation or itching, if on a non-exposed surface or small 
area.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).

Effective on and after August 30, 2002, the revised 
regulations for evaluating service-connected skin disorders 
was evaluated according to the following criteria: A 10 
percent evaluation is provided where 5 percent but less than 
20 percent of the entire body or at least 5 percent but less 
than 20 percent of the exposed areas is affected, or 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressant drugs are required for a total 
duration of less than six weeks during the past 12-month 
period.  A zero percent rating is provided where less than 5 
percent of the entire body or at least 5 percent but less 
than 5 percent of the exposed areas is affected, and no more 
than topical therapy is required during the past 12- month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Analysis

The relatively negative findings do not support a compensable 
evaluation for the service-connected tinea pedis under either 
the old, or the revised, rating criteria.  In this regard, 
the evidence of record does not reflect active tinea pedis.  
The February 2005 VA examination showed resolved tinea pedis 
with no current residual without evidence of current 
disability or the use of some systemic therapy.  The 
preponderance of the evidence is against the veteran's claim 
of entitlement to a compensable disability rating for tinea 
pedis.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
traumatic arthritis of the left ankle is denied.

Entitlement to a compensable evaluation for tinea pedis is 
denied.


REMAND

In June 2005, the veteran raised a claim of entitlement to 
service connection for a right ear hearing loss, and claims 
to reopen the issues of entitlement to service connection for 
bilateral shoulder and hip disorders.  These issues are 
inextricably intertwined with the claims of entitlement to an 
increased evaluation for a left ear hearing loss, and 
entitlement to a total disability evaluation based on 
individual unemployability.  Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (where a claim is inextricably intertwined 
with another claim, the claims must be adjudicated together 
in order to enter a final decision on the matter).  
Accordingly, these new claims must be adjudicated before the 
claim of entitlement to a total disability evaluation based 
on individual unemployability is adjudicated.  

Therefore, this case is REMANDED for the following action.

1.  The RO should develop and adjudicate 
the veteran's claim of entitlement to 
service connection for a right ear 
hearing loss, and the claims to reopen 
the issues of entitlement to service 
connection for bilateral shoulder and hip 
disorders.  Should any of these claims be 
denied the RO should undertake 
appropriate action in a manner consistent 
with VA regulations governing the 
adjudication of appeals. 

2.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
claim for a TDIU.  The readjudication 
should include a discussion of whether 
the veteran meets 38 C.F.R. § 3.321 
criteria for submission of his claim to 
the Director of Compensation and Pension 
for extra-schedular consideration.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


